Citation Nr: 0627778	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  99-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from August 1978 to May 1986 
with an honorable discharge and from February 11, 1987 to 
February 25, 1992 with a dishonorable discharge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Board notes that the RO expanded the issue to include a 
cognitive disorder.  However, the veteran's initial claim for 
service connection, notice of disagreement, and substantive 
appeal only reference bipolar disorder.  Therefore, the issue 
on appeal is restricted to service connection for bipolar 
disorder.


FINDINGS OF FACT

1. The veteran had honorable service from August 1978 to May 
1986 and  dishonorable service from February 11, 1987 to 
February 25, 1992.  

2.  The competent medical evidence shows that the veteran's 
bipolar disorder occurred during the veteran's dishonorable 
period of service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in active service.  38 
U.S.C.A. §§  101(2), 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102,  3.159, 3.303, 3.304, 3.307, 3.309 (2005). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with June 2002 and May 2004 
letters, fully notifying the veteran of what is required to 
substantiate his claim.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran received notice of the type of 
evidence necessary to establish an effective date in a March 
2005 letter.
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, there are VA treatment records and VA 
examinations of record.  The RO has requested, but not 
received, records from the veteran's private physician.  The 
veteran was informed that his private physician did not 
respond to the RO's requests, however, he did not provide any 
treatment records.  In this respect, the Board recognizes 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran requests service connection for bipolar disorder.  
In support of his claim, the veteran states that his 
dishonorable discharge in his second period of service would 
not have occurred if not for the bipolar disorder, and 
therefore, the condition should be service-connected.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).
Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, enumerated by statute, become 
manifest to a compensable degree within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005). 

A discharge under conditions characterized as other than 
dishonorable is required for eligibility to VA benefits based 
on the service of a veteran. 38 U.S.C.A. 
§ 101(2) (West 2002).  A dishonorable discharge is a bar 
depriving a claimant of all gratuitous VA benefits.  Such a 
discharge, statutory bar, or regulatory bar is binding on VA 
as to the character of discharge unless it is determined that 
the individual was insane when committing the acts that 
resulted in discharge.  38 C.F.R. § 3.12 (2005).

The statutory bars are found at 38 U.S.C.A. § 5303(a) (West 
2002) and 38 C.F.R. 
§ 3.12(c) (2005) and regulatory bars are listed in 38 C.F.R. 
§ 3.12(d) (2005).
It has been held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In this regard, service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

The veteran had honorable service from August 1978 to May 
1986 and dishonorable service from February 11, 1987 to 
February 25, 1992.  In a May 1998 administrative decision, 
the VA determined that the veteran's discharge for the 
February 11, 1987 to February 25, 1992 service period was 
dishonorable.  Pertinent law provides that the United States 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In the veteran's case, he is barred from receiving VA 
benefits for injuries or diseases incurred in the period of 
service from February 11, 1987 to February 25, 1992 due to 
his dishonorable discharge.  Thus, even if the Board concedes 
that a disability, specifically bipolar disorder, resulted 
from that dishonorable period of service, the veteran is 
barred from compensation for that disability incurred in that 
period.  Service connection is not barred for disease or 
disability incurred during his period of honorable service, 
from August 1978 through May 1986.

Service medical records show that the veteran had a head 
injury in 1981 after a fight.  Subsequent records show that 
the veteran was admitted in February 1990 indicating cocaine, 
hallucinogenic abuse, cannabis, and a personality disorder. 
The veteran reported depression and noted that he was 
diagnosed with a personality disorder in a December 1990 
record.  In 1992, the veteran reported that he suffered from 
depression and loss of memory. 

After service, VA treatment records from 1996 onwards show 
diagnoses of hypomania, depressive syndrome, bipolar 
disorder, adjustment disorder, anxiety, and atypical 
psychosis.  Social security records from 2001 show that the 
veteran had schizoaffective disorder, panic disorder without 
agoraphobia and polysubstance abuse in remission.  VA 
treatment records from 2001 show depression, agitation, 
bipolar, and dysthymic disorder.  2004 VA treatment records 
report diagnoses of bipolar disorder, alcohol and 
methamphetamine dependence, psychosis, and scotopic 
sensitivity syndrome. 

At a May 1997 VA examination, the VA examiner diagnosed the 
veteran with bipolar disorder with psychotic features mixed 
in.  The examiner stated that it is hard to figure out which 
started first, the veteran's drug use or his becoming manic.  
The examiner did not provide a date of onset of symptoms of 
bipolar disorder.  

An April 1999 VA examiner diagnosed the veteran with bipolar 
disorder, polysubstance abuse, and a personality disorder.  
The examiner stated that based on a review of the claims file 
as well as information from the veteran, there is evidence 
that he has a bipolar disorder which appears to have 
manifested during December 1989.  The examiner also opined 
that it did not appear that the bipolar disorder was caused 
by injury to his head in 1981.  A November 2002 VA examiner 
stated that the veteran had a diagnosis of bipolar disorder.  

The Board again notes that any disabilities arising from 
February 11, 1987 to February 25, 1992, due to the veteran's 
dishonorable discharge, cannot be service connected.  Only 
disabilities arising from August 1978 to May 1986 can be 
service-connected.  Therefore, these time periods will be 
discussed separately. 

August 1978 to May 1986

Initially, the Board recognizes that the veteran has a 
current diagnosis of bipolar disorder.  There are diagnoses 
of this condition from 1996 onwards.  

A review of the evidence shows that service connection for a 
bipolar disorder is not warranted for the period from August 
1978 to May 1986.  First, there is no diagnosis of bipolar 
disorder, or any psychiatric disability, during this period.  
Service medical records do not show a diagnosis of bipolar 
disorder or any psychiatric disability from August 1978 to 
May 1986.  Additionally, the veteran has never asserted that 
this condition began during this period of active duty.
  
As the bipolar disorder was diagnosed after discharge, the 
Board has also considered the if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.309(d).  The April 1999 VA 
examiner specifically stated that the bipolar disorder 
appears to have manifested in December 1989, which is three 
years after discharge.  Additionally, the examiner found that 
the bipolar disorder did not appear to have been caused by a 
1981 head injury.  Thus, since there is no evidence of a 
diagnosis during the veteran's period of active duty from 
August 1978 to May 1986 and no evidence relating bipolar 
disorder to this time period, including the 1981 head injury, 
service connection for bipolar disorder is not warranted. 

The Board notes that presumptive service connection is also 
not warranted as bipolar disorder is not a condition 
enumerated by regulation in 38. C.F.R. section 3.309(a).  
Therefore, as there is no evidence that bipolar disorder was 
incurred during this period of service, service connection 
for bipolar disorder for the period from August 1978 to May 
1986 is denied. 

February 11, 1987 to February 25, 1992

As previously noted, the veteran has a current diagnosis of 
bipolar disorder.   

A review of the evidence shows that service connection for 
bipolar disorder is not warranted for the period from 
February 11, 1987 to February 25, 1992.  Service medical 
records show that the veteran was diagnosed with a 
personality disorder in February 1990 and the April 1999 VA 
examiner found that the bipolar disorder appears to have 
manifested in December 1989.  In this case, all the medical 
evidence shows that the bipolar condition began between 
February 11, 1987 to February 25, 1992.  However, since this 
period of service resulted in a dishonorable discharge, the 
veteran is barred from compensation for any disability 
incurred in that period.  Since bipolar disorder occurred 
during this period, service connection for bipolar disorder 
is barred as a matter of law.

The Board recognizes that the veteran's sincere belief that 
his the dishonorable discharge would not have occurred but 
for the bipolar condition.  While the Board sympathizes with 
the appellant's position, VA is does not have the authority 
to alter service department records or change the laws 
pertaining to entitlement to the benefits authorized by 
Congress. See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Spencer v. West, 13 Vet. App. 376 (2000).   Service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the VA does 
not have the ability to alter the conditions of the veteran's 
discharge for the service from February 11, 1987 to February 
25, 1992.   

In summary, there is no evidence, medical or otherwise, that 
bipolar disorder occurred during the veteran's eligible 
period of service, from August 1978 to May 1986.  Rather, the 
evidence shows that the condition occurred between February 
11, 1987 to February 25, 1992 and  the veteran is barred from 
compensation for any disability incurred in that period as a 
matter of law.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


